El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
En este caso el demandante estableció una acción de desahucio alegando que el demandado estaba en posesión de cierta finca rústica precariamente, sin derecho alguno, sin pagar canon ni merced y contra la voluntad expresa del de-mandante; y apela de una resolución que'deja sin efecto una sentencia en rebeldía, a virtud de la moción presentada por el demandado la cual es como sigue:
"Comparece el demandado en este caso, Manuel Sánchez Extre-mera, por conducto del fiscal que suscribe y respetuosamente expone y alega como sigue:
"1. Que es el demandado en esta acción de desahucio, de la que fue emplazado el día 14 de febrero del corriente año, citándosele por la Hon. Corte para la primera comparecencia que había de ce-lebrarse el día 20 de febrero pasado.
"2. Que se trata en este caso de una acción de desahucio solici-tando que se desaloje de la finca que se describe en la demanda, y que alega el demandante Juan Martínez Domínguez ser el exclusivo dueño de la misma.
"3. Que el demandado compareciente está en posesión material de dicha finca en concepto de arrendatario de la misma, con contrato que tiene con el pueblo de Puerto Rico, quien según su mejor infor-mación y creencia es el legítimo dueño de la. misma.
"4. Que tan pronto fué notificado de la presente acción, remitió las diligencias entregando, digo entregándolas, al Hon. Comisionado del Interior de Puerto Rico, para que se estableciese la correspon-diente defensa en este caso, ya que el efecto de la sentencia iría contra los intereses del Pueblo de Puerto Rico.
"5. Que por tal motivo, el demandado ahora compareciente no estableció su defensa dentro del tiempo que le señalara esta Hon. *841Corte, por creer que el Pueblo de Puerto Rico comparecería dentro del término fijádole, a responder de las alegaciones de la demanda.
“6. Que el compareciente tiene vastos intereses en su concepto de arrendatario en la indicada finca, y tiene sus derechos en virtud del contrato de arrendamiento que tiene con el Pueblo de Puerto Rico, los que seriamente afectados en caso de que prosperara la ac-ción de desahucio establecida por el demandante.
“7. Que el demandado compareciente ha explicado detallada-mente a su abogado los hechos de este caso, y éste la ha informado que tiene una buena y justa defensa, y que el demandado así lo cree.
“PoR lo que a la Hon. Corte suplica se sirva abrir la rebeldía -en este caso, dejar sin efecto ni valor alguno la sentencia dictada en el mismo y señalar nuevamente una fecha para la comparecencia de ambas partes, a los efectos que en ley procedan.
“Ponce, Puerto Rico, 6 de marzo de 1924. — (F.)---Agustín' E: Font, Fiscal del Distrito.
“Yo, Manuel Sánchez Extremera, bajo juramento declaro que soy del mismo nombre y apellidos indicados, mayor de edad, casado y vecino de Adjuntas, Puerto Rico; que mi abogado me ha leído los hechos que constan en la precedente moción, y los mismos me constan de propio conocimiento, excepto lo alegado por información y creencia, que también creo cierto. — Ponce, P. R. 6 de marzo de 1924. — (Signado) Manuel Sánchez Extremera. — Testigo marca: (f) Manuel Clavell.
“Jurado y signado ante mí por Manuel Sánchez Extremera, mayor de edad, casado y vecino de Adjuntas, P. R., y el demandado en esta acción, a quien conozco personalmente hoy en Ponce, a 6 de marzo de 1924. — (f) F. Godoy, Sub-‘Secretario Corte Distrito. — No-tificado con copia, hoy día 7 de marzo de 1924. — (f) R. Arjon.a Siaea, Abog. del Dte. ”
El primer fundamento de oposición del demandante a que se declare con lugar esta moción en la corte inferior fué que la ley prohíbe al fiscal del distrito ejercer su profesión de abogado, y por tanto, que no puede comparecer aquí como abogado del demandado. El cumplir con la disposición legal en cuestión parece ser un asunto administrativo más que un deber impuesto al departamento judicial que tenga que «cumplirse por indicación de una parte en cualquier determi-*842nada controversia. Pero ann cuando se interprete el esta-tuto como una limitación al derecho que tiene un abogado de comparecer ante la corte, el juez que preside la corte probablemente tendría, y a falta de cita de autoridades en sentido contrario estamos obligados a declarar que tiene realmente cierta discreción que ha dé ejercitar de acuerdo con las circunstancias; y en el -presente caso, en vista de todo, dicha corte no incurrió en error al prescindir del pre-cepto estatutorio como fundamento para declarar sin lugar la moción para anular la sentencia en rebeldía.
Alega también el demandante en su alegato, que además-de los seis motivos referidos en su contramoción presentada en la corté inferior, también levantó la cuestión de que en la moción del demandado no se alegaba “que el demandado haya hecho una relación completa y fiel de los hechos de su-caso a su abogado.”
Nada encontramos en los autos, sin embargo, que sos-tenga esta alegación y la única autoridad citada en apoyo-de la misma, es el caso de Morgan v. McDonald, 70 Cal. 32 (11 Pac. 350).
Por otra parte, el abogado del apelado se conforma con decir que:
■ “La autoridad citada por la parte apelante, según es fácil com-probar, se refiere más bien a un caso, o mejor dicho, a aquellos ca-sos en que es el propio demandado y no una tercera persona.el que acude a un tribunal de justicia solicitando la apertura de una re-beldía que por su descuido o negligencia se dejó acusar, pero no a un caso en que, como en el presente, son los intereses de una ter-cera persona o entidad los que están en entredicho y amenazados a ser seriamente lesionados.”
La parte esencial de la decisión en el caso de Morgan v. McDonald, está contenida en el siguiente párrafo:
“Admitiendo que la demostración fué por lo demás suficiente, el affidavit de méritos no lo fué. No estaba de acuerdo con la re-gla sentada por esta corte en el caso de Bank in Nickerson v. California Raisin Co., 61 Cal. 268. Allí se sostuvo que el affidavit debe-*843acreditar que el demandado ba relatado completa y fielmente los beebos del caso a su abogado. La manifestación en este caso és que el demandado ba referido los beebos de su defensa a su abogado. Esta fué la declaración en el caso que acaba de citarse en el cual fué considerado defectuoso el affidavit. La regla de la corte some-tida en la vista de la moción en este caso, muestra los requisitos-eseneialés de la ley en cuanto a un affidavit de méritos. Sugerimos que sea observada.”
Es verdad que en el caso de Morgan v. McDonald, supra, un caso del Departamento, quedó trabada la controversia por virtud de la demanda y la 'contestación. Pero no pa-rece habérsele ocurrido a la corte, o a los abogados, que la contestación podría considerarse en sustitución del affidavit de méritos usual. La opinión nada dice respecto a qué he-chos fueron alegados en la contestación, o si el documento estaba o nó jurado, para no hacer mención de la cuestión de su suficiencia como defensa sobre los méritos. El caso, por tanto,' no es autoridad para la proposición de que un affidavit de méritos formal es el único modo o medio por el cual puede sostenerse una moción para dejar sin efecto una sentencia en rebeldía.
La opinión en el caso de Nickerson v. Raisin Co., supra, es aún más breve y puede citarse in extenso:
“Para haber estado justificada la corte en dejar sin efecto la rebeldía, era esencial un affidavit de méritos por parte del deman-dado. Tal affidavit debe acreditar que el demandado ba expuesto completa y fielmente los hechos del caso a su abogado, antes de que el consejo de éste pueda constituir una demostración prima facie de méritos a favor del demandado. Es evidente que una manifestación tal como la que aparece en el affidavit en el presente caso, de que el demandado £ha explicado completa y fielmente dicha defensa del demandado en esta acción’ a su abogado, no llena el requisito. Pu-diera ser que la defensa alegada fuera una puramente técnica, que no afectaba a los méritos de la controversia. La expresión usada en el affidavit no es equivalente a una declaración de que el deman-dado había referido completa y fielmente a su abogado todos los beebos del caso.
“Se confirma la orden y sentencia.”
*844Tal vez sería bastante con decir que en ninguno de estos casos se sostiene que la mera omisión de la palabra “fiel-mente” de la forma impresa, es fatal en un affidavit de mé-ritos. Pero la regla como boy prevalece en California lia sido expuesta concisamente en la obra Jurisprudencia de California, tomo 14, secciones 105 y 106, páginas 1056 y 1057, a saber:
“Si el affidavit ■ no contiene los becbos debe demostrar que la parte ba referido completa y fielmente los hechos del caso a su abo-gado, antes de que el consejo de éste pueda equivaler a una demos-tración prima facie de méritos. No es bastante con que un deman-dado diga que ha referido los hechos de su defensa o del caso com-pleta y fielmente. Pero al hacerse la demostración requerida no es necesario emplear ninguna forma particular de palabras; y cualesquiera defectos naturales deben ser considerados en relación con los documentos archivados o que acompañan a la solicitud.”
“Cuando es necesaria una demostración de méritos, la falta o insuficiencia de un affidavit de méritos no es fatal si se- demuestran méritos por alegaciones juradas que acompañan a la petición ya radicada. Así pues, una demanda jurada en tercería puede ser su-ficiente. Una contestación jurada que revela cuestiones esenciales, por ejemplo, negando alegaciones de la demanda, puede ser conside-rada y es un affidavit suficiente de méritos. Y lo mismo pasa con una contestación en que se alega el estatuto de prescripción. Una contestación jurada que alega una buena defensa, aunque' sea pre-sentada demasiado tarde para impedir tina rebeldía, si está todavía en el expediente en que se funda la moción, es un sustituto de,un affidavit de méritos. Así también lo es una propuesta contestación que acompaña a la solicitud en que se interesa el remedio. Y cuando en la notificación se hace referencia como uno de los documentos en el cual descansaría la moción, no es necesario que haya sido notifi-cada sino que es suficiente como affidavit de méritos si se presenta en la vista. En resumen, la radicación de tal contestación aún antes de ser exigida por una reciente enmienda a la sección 473, se consideraba como práctica que había de preferirse al affidavit de méritos ordinario. ’ ’
Véase también el tomo 15 R.C.L. p. 717, 718, secciones 167, 170; 1 Jurisprudencia de California, página 653, sección 3.
*845El requisito esencial es que se Raga nna demostración satisfactoria en cnanto a la existencia de nna defensa meri-toria, ya sea revelado ese Recto por nn affidavit de méritos formal, nna contestación jurada, una moción jurada, o de otro modo por la faz de los autos, de tal modo, que consti-tuya fundamento adecuado para el ejercicio de una sana dis-creción judicial. DeRe darse alguna seguridad razonaRle. La forma en que se Raga, si los datos fueren auténticos y el asunto oficial, no es importante.
La corte sentenciadora tiene amplia discreción en tales cuestiones y lo que equivale a una demostración suficiente Ra de depender Rasta cierto punto de las circunstancias en cada caso particular. En una acción reivindicatoría, por ejemplo, la demostración RecRa aquí con razón tal vez po-dría ser considerada como poco satisfactoria. Pero en un procedimiento de desaRucio, el mero RecRo de estar envuelta una cuestión de título, si la reclamación contraria está sos-tenida por cualquier prueRa y requiere, seria consideración es una buena defensa.
Aún en el presente caso, la demostración RecRa deja mu-cRo que desear y si se Rubiera negado la corte inferior a abrir la rebeldía, el demandado Rubiera tenido poca razón para quejarse. Por otra parte, sin embargo, el abogado del demandado es también el representante oficial del Pueblo de Puerto Rico quien el arrendatario dice que es el dueño de la finca en cuestión y arrendador del demandado. La moción suscrita por el' fiscal de distrito como abogado del demandado e.s de presumirse que fué redactada por él de conformidad con las instrucciones recibidas del .Departa-mento de Justicia. La corte tenía derecRo a suponer que los documentos trasmitidos por el demandado al Comisión nado del Interior llegaron a manos del fiscal por las vías ordinarias, regulares y oficiales, y que la alegación de do-minio a que se Rizo referencia en la moción no era frívola; dilatoria o enteramente insostenible, sino que sería debida-*846mente alegada como defensa y descansaría en cierta pruebja de título. Hubiera sido mejor práctica desde luego baber exigido una manifestación más definida en este sentido, a falta de una propuesta contestación jurada. Pero teniendo en cuenta la bien establecida regla de liberalidad en cuestio-nes de esta naturaleza, basta aquí aprobada y sancionada por esta corte, no encontramos un abuso de discreción tal, que justifique la revocación de la sentencia, y debe confir-marse la resolución apelada.